Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 8) in the reply filed on 8 March 2021 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claims 1 – 8: “Processor” can be synonymous with “means for processing”. Functional language is found in claim 1: “for processing the beverage.” Structure is found in the claim 1 language: “processor comprises at least one foaming insert and/or at least one support insert for supporting solid ingredients,” however this structure is considered lacking as it is unclear what a “foaming insert” is. Therefore, 112f claim interpretation is invoked and the specification is turned to for structure, where it is found (page 21): “The foaming insert 13 is preferably a rotatable whisk or stirrer suitable for creation of foam on the liquid when being rotated” & “The support inert 14 is preferably an ingredients support basket”. The dependent claims (2 – 8) do not add further structure.
Claims 1 – 8: “control unit” can be synonymous with “means for controlling”. Functional language is found in claim 1: “operable to execute a beverage preparation process”. Structure is lacking in the claim 1 language, therefore 112f claim interpretation is invoked. Structure is found in the specification (page 23 & figure 5): “the control unit … preferably comprises a user interface 19, a processing unit 26, a sensor unit 21 and/or a memory unit 25.” The dependent claims (2 – 8) do not add further structure.
Claim 5: “external electronic device” can be synonymous with “means for external electronic processing”. Functional language is found in claim 5: “to match the beverage process parameters provided by the external electronic device”. Structure is lacking in claim 5 and independent claim 1, therefore 112f claim interpretation is invoked. Structure is found in the specification (page 17): “the electronic device may comprise … a laptop computer, a server, a tablet computer, a smartphone … and/or another electronic device”.
Claim 8: “external electronic device” can be synonymous with “means for external electronic processing”. Functional language is found in claim 8: “beverage parameters which are transferred to the control unit from the external device”. Structure is lacking in claim 8 and independent claim 1, therefore 112f claim interpretation is invoked. Structure is found in the specification (page 17): “the electronic device may comprise … a laptop computer, a server, a tablet computer, a smartphone … and/or another electronic device”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. (International Patent Publication No. WO 2015/135031 A1 hereinafter Herring) in view of Wolfe (U.S. Patent Publication No. 2008/0257168 A1 hereinafter Wolfe).

Regarding newly amended Claim 1, Herring teaches a multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) comprising: a beverage preparation chamber (figure 5: housing 302 & “beverage” is considered intended use) for receiving a liquid (liquid preparation is considered intended use); a processor configured, 112f: preferably a rotatable whisk or stirrer and an ingredients support basket ([0034]: “whisk” & figure 5: containment bowl 306), for processing a beverage in the beverage preparation chamber (figure 5: housing); a motor (figure 5: electric motor 375) configured for driving the processor, in the beverage preparation chamber (figure 5: housing 302); a heater configured for heating the liquid (figure 5: heating element 310 & “liquid” is considered intended use) in the beverage preparation chamber (figure 5: housing 302); a control unit, 112f: preferably comprises a user interface, a processing unit, a sensor unit and/or a memory unit (figure 5 [sensors 322 and 324] & figure 6 [mobile computing device 50 ]: inputs 510 and outputs 520 is considered a reading on user interface as signals from both sources interface with the user, application processor hardware 500, weight sensor 322 and temperature sensor 324, and memory and storage 504) configured to execute a beverage preparation process comprising control of the motor and control of the heater ([0035]: “This enables the vessel processor circuitry to communicate control signals and information to the base control circuitry during execution of a recipe procedure for controlling the heating temperature and the motor speed/direction…” & “beverage” is considered intended use); the control unit being coupled to a network interface of the machine (figure 5: processor circuitry 320 & [0038]: “The processor circuitry also includes the means for communicating wirelessly with a mobile computing device”) to receive beverage process parameters ([0035]) from an external electronic device, the external electronic device configured to provide the beverage process parameters to the control unit (figures 5 & 6: mobile computing device 50 is capable of this function); wherein the processor comprises at least one foaming insert, 112f: preferably a rotatable whisk or stirrer ([0034]: “whisk”), and/or at least one support insert for supporting solid ingredients, 112f: preferably an ingredients support basket (figure 5: containment bowl 306), the at least one foaming insert and/or the at least one support being selectively and removably positionable ([0034]: “A whisk may be simply placed on top of the chopping blades and removably attached thereto”) within the beverage preparation chamber (figure 5: housing 302), the at least one foaming insert configured to enable foaming of the liquid in the beverage preparation chamber ([0034]: “whisk” is capable of enabling foaming of the liquid); and wherein the control unit is configured for actuating the motor (figure 5: electric motor 375) and the heater (figure 5: heating element 310) based on at least a part of the received beverage process parameters ([0035]); and the motor is configured to selectively perform (a) a first function, in which the motor drives the at least one foaming insert (figure 5: electric motor 375 drives blade 308 which has a whisk attached to it [0034]). “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Herring is silent on the at least one foaming insert and the support insert being configured for being individually or commonly coupled in rotation to the motor, and the motor is configured to selectively perform: (b) a second function, in which the motor drives the at least one support insert; and (c) a third function, in which the motor drives both of the at least one foaming insert and the at least one support insert; and the at least one support insert comprises apertures configured for the liquid to traverse the at least one support insert during actuation of the at least one support.
Wolfe teaches the foaming insert and the support insert being configured for being individually or commonly coupled in rotation to the motor (Herring is relied upon for the teaching of the foaming insert’s [“whisk” attached to blade 308 {0034}] individual rotational coupling to the motor & Wolfe [0055] teaches: “Vessel 14 is removable from capsule 10 … a motor, can rotate vessel 14 about center axis 15”), and the motor is configured to selectively perform: (b) a second function, in which the motor drives the at least one support insert ([0055]: “Vessel 14 is removable from capsule 10 … a motor, can rotate vessel 14 about center axis 15” [the motor is capable of selectively rotating vessel 14 only when vessel 14 is attached to the motor without accessory 49]); and (c) a third function, in which the motor drives both of the at least one foaming insert and the at least one support insert ([0063]: “… accessory 49 would rotate with vessel 14 as it is motivated by motor 62 …”).
Wolfe figures 12f & 12g teach the at least one support insert comprises apertures configured for the liquid to traverse the at least one support insert during actuation of the at least one support (figures 12f & 12g: colander style container attaches to vessel 14 [indented cross shaped mating structure of figure 12g mates with the cross shaped protrusions of vessel 14 of figures 5 & 6] & the action of the liquid is considered intended use; the colander container is capable of liquid traversing it via its apertures during operation).
Herring and Wolfe are analogous in the field of motorized food processing appliances with rotation driven from below. It would have been obvious to one skilled in the art before the effective filing date to modify the bowl and the rotational coupling of the bowl to the motor and rotational blade of Herring with the foaming insert and the support insert being configured for being individually or commonly coupled in rotation to the motor, and the motor is configured to selectively perform various functions of selectively rotating the support and foaming inserts individually or collectively in order to promote thorough mixing of the foodstuffs therein. It would have been obvious to one skilled in the art before the effective filing date to modify the vessel 14 of Wolfe with the colander style container (figures 12f & 12g) and drain holes ([0085]: “drain holes 65”) of Wolfe in order to prepare food items needing liquid straining.

Regarding Claim 2, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 1, wherein the control unit is operable to process the beverage process parameters comprising at least an actuation profile of the motor and a temperature profile of the heater ([0035]).  

Regarding Claim 3, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 2, wherein the actuation profile and/or the temperature profile comprises at least two individual phases that are carried out in sequence during the beverage preparation process ([0035] & each profile comprising at least two individual phases carried out in sequence is considered intended use). “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 5, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 1, wherein the control unit is operable to receive sensed parameters from at least one sensor (figure 5: temperature sensor 324 & weight sensor 322) of the beverage preparation machine (figure 5: appliance 30), and to control accordingly the heater and/or the motor to match the beverage process parameters ([0035]) provided by the external electronic device, 112f: a laptop computer, a server, a tablet computer, a smartphone, and/or another electronic device ([0027: “mobile computing device 50 such as a smart-phone or tablet computer”), to the multipurpose beverage preparation machine (figure 5: appliance 30).

Regarding Claim 6, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 1, further comprising a display unit (figure 5: visual display indicator 326).
  
Regarding Claim 7, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 1, wherein the network interface is a wireless interface (figure 5: processor circuitry 320 & [0038]: “The processor circuitry also includes the means for communicating wirelessly with a mobile computing device”).
  
Regarding newly amended Claim 8, The multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 1, wherein the control unit is configured to operate the processor according to predefined beverage recipes from beverage parameters that are pre-stored in the control unit (abstract: “storing a recipe file in a memory of the portable computing device, the recipe file containing user instructional information and control parameters”) and new beverage recipes from beverage parameters which are transferred to the control unit ([0058]: “a library of recipes … a recipe can exist in multiple categories … the categories are stored locally but are also periodically synchronized from the server to introduce new categories as required.”) from the external electronic device, 112f: a laptop computer, a server, a tablet computer, a smartphone, and/or another electronic device ([0058]: “The categories are stored locally but are also periodically synchronized from the server”), and stored in a memory of the control unit, 112f: preferably comprises a user interface, a processing unit, a sensor unit and/or a memory unit (figure 6: memory and storage 504).

Regarding Claim 20, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 5, wherein the at least one sensor comprises a temperature sensor (figure 5: temperature sensor 324).  

Regarding Claim 21, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 5, wherein the at least one sensor comprises a rotational speed sensor ([0035]: “motor speed” [if it is to be controlled, it needs to be measured first]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. (International Patent Publication No. WO 2015/135031 A1 hereinafter Herring) in view of Wolfe (U.S. Patent Publication No. 2008/0257168 A1 hereinafter Wolfe) in further view of Wulf et al. (U.S. Patent Publication No. 2002/0176320 A1 hereinafter Wulf).

Regarding Claim 4, Herring teaches the multipurpose beverage preparation machine (abstract: “beverage” is considered intended use) according to claim 2, wherein the actuation profile ([0035]) of the motor (figure 5: electric motor 375) includes at least a rotation time ([0011]) and a rotational speed ([0035]: “motor speed”).
Herring is silent on the actuation profile including an acceleration of the motor.  
Wulf teaches on the actuation profile including an acceleration of the motor ([0128]: “A soft start program 330 in the microcontroller 224 may be provided to control or slow the acceleration of the motor 234 to a desired speed”).
Herring and Wulf are analogous in the field of food preparation appliances with mixing from the bottom and electronic computing devices that can execute preprogrammed and stored motor commands. It would have been obvious to one skilled in the art before the effective filing date to modify the actuation profile and electromechanical motor control of Herring with the actuation profile including an acceleration of the motor of Wulf in order to provide better processing and mixing than prior conventional blenders where the motor accelerates to the maximum speed as fast as possible (Wulf [0128]).

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action.

	Applicant argues that the claim interpretation for “Processor”, “Control unit”, “External electronic device”, are not necessary. This is not persuasive, as without the claim interpretation it would be unclear if “processor” meant a food processor or a computer processor. As for “Control unit” and “External electronic device”, those are generic placeholders that need further structure in order to avoid invoking a means plus function. Some 112f citations have been deleted since the prior office action filed (22 December 2021) for sake of clarity as they were redundant.
	Applicant argues that it is not obvious to one of ordinary skill in the art to modify Herring with Wolfe as doing would negate the functionality of Herring; specifically the colander of Wolfe would let liquid out of the bowl with no drain. This is not persuasive as the need for a drain is not claimed in the claim language and Wolfe does teach on a drain ([0085]: “drain holes 65”). Applicant argues that modifying the bowl of Herring with the colander of Wolfe would ruin the functionality of other features of Herring such as the weight sensor 322; again the drain holes of Wolfe will address this issue (see amendment to prior art rejection of Claim 1 [103 motivation statement] above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/
Examiner, Art Unit 1774                                  

/ANSHU BHATIA/Primary Examiner, Art Unit 1774